DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This action is response to applicant’s communication filed on 10/12/21. Applicant’s arguments regarding amended limitations have been considered, however they are not persuasive. Applicant argues that prior art does not explicitly disclose the amended limitation “wherein the information related to the normalized measurement result represents the radio channel quality with reduced influence of processing components of the UE”. Examiner respectfully disagrees because 
Iwamura discloses determining information related to a normalized measurement result based on the measured radio channel quality (para 0059- 0060; fig. 2; normalized CQI calculation unit calculates the mean value and CQIs and normalizes the measured CQI). Oh further discloses that wherein the information related to the normalized measurement result represents the radio channel quality with reduced influence of processing components of the UE (para 0052; 0054-0055; and 0056; channel condition is a quality factor for determining the channel  characteristics wherein the channel condition may be a frequency band. The measurement of channel condition is related to channel not to the components of UE and will have reduced influence of processing components of the UE).
	In addition to that it has been held that when claimed invention is attained by applying a known improvement technique in a way that would yield predictable results, or is achieved by utilizing a known technique to improve a similar device/process in the same way or by choosing a finite number of identifiable, predictable solutions that have a reasonable expectation of success, then the invention is rendered obvious. See KSR v. Teleflex (2010). 
	The reasoning stated above also applies to other pending claims. Therefore, the rejection has been maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.         Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura (US 2010/0002595, hereinafter Iwamura) in view of Oh et al. (US 2014/0206414, hereinafter Oh).
Regarding claim 1, Iwamura discloses a method for user equipment, UE (para 0021), in a mobile communication system (fig. 2), the method comprising measuring a radio channel quality based on a signal transmitted by a communication partner in the mobile communication system (para 0058; fig. 2; The CQI measuring unit of mobile device determines channel quality based on a signal received from the base station );
determining information related to a normalized measurement result based on the measured radio channel quality (para 0059- 0060; fig. 2; normalized CQI calculation unit calculates the mean value and CQIs and normalizes the measured CQI) and
transmitting the information related to the normalized measurement result to a network
component of the mobile communication system (para 0063; sending the information to the base station).
Iwamura does not explicitly disclose wherein the information related to the normalized measurement result represents the radio channel quality with reduced influence of processing components of the UE.
	In an analogous art, Oh discloses wherein the information related to the normalized measurement result represents the radio channel quality with reduced influence of processing components of the UE (para 0052; 0054-0055; and 0056; channel condition is a quality factor for determining the channel  characteristics wherein the channel condition may be a frequency band. The measurement of channel condition is related to channel and will have reduced influence of processing components of the UE). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwamura’s device by adding Oh’s disclosure in order to improve the quality of a communication system.
	Regarding claim 3, Iwamura does not explicitly disclose wherein the influence of the processing components comprises one or more elements of the group of an antenna characteristic, an amplifier characteristic, a spatial reception scheme, a modem characteristic, and a filter characteristic.
	In an analogous art, Oh discloses wherein the influence of the processing components comprises one or more elements of the group of an antenna characteristic, an amplifier characteristic, a spatial reception scheme, a modem characteristic, and a filter characteristic (para 0056; antenna charateristics). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwamura’s device  by adding Oh’s disclosure in order to improve the quality of a communication system.
	Regarding claim 4, Iwamura does not explicitly disclose wherein the communication partner is another UE.
	In an analogus art, Oh discloses wherein the communication partner is another UE (fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwamura’s device  by adding Oh’s disclosure in order to improve communication between two devices.
	 Regarding claim 5, Iwamura discloses wherein the information related to the normalized measurement result comprises location information of the UE and location information of the communication partner (para 0059; location).

4.         Claims  6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura/Oh in view of Egner et al (US 2014/0099967, hereinafter Egner).
	Regarding claim 6, Iwamura/Oh does not explicitly disclose  wherein the information related to the normalized measurement result comprises location information relative to a route of the UE.
	In an analogous art, Egner dislcoses wherein the information related to the normalized measurement result comprises location information relative to a route of the UE (par 0136; location can be related to route in user area). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwamura/Oh’s device  by adding Egner’s disclosure in order to improve the quality of a communication system.
Regarding claim 7, Iwamura/Oh does not explicitly disclose wherein the information related to the normalized measurement result comprises time of day information of the UE and location information of the communication partner.
In an analogous art, Egner discloses wherein the information related to the normalized measurement result comprises time of day information of the UE and location information of the communication partner (para 0136; time of day). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwamura/Oh’s device  by adding Egner’s disclosure in order to improve the quality of a communication system.

5.         Claims  8-11, 13, 14  and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura in view of Oh and further in view of Lundqvist et al. (US 2018/0242191,hereinafter Lund).
	Regarding claim 8, Iwamura discloses a method for a network component of a mobile communication system, the method comprising receiving information related to a normalized measurement result from user equipment, UE, of the mobile communication system (para 0058 and 0060).
Iwamura does not explicitly disclose wherein the information related to the normalized measurement result represents the radio channel quality with reduced influence of processing components of the UE.
	In an analogous art, Oh discloses wherein the information related to the normalized measurement result represents the radio channel quality with reduced influence of processing components of the UE (para 0052; 0054-0055; and 0056; channel condition is a quality factor for determining the channel  characteristics wherein the channel condition may be a frequency band. The measurement of channel condition is related to channel and will have reduced influence of processing components of the UE). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwamura’s device by adding Oh’s disclosure in order to improve the quality of a communication system.
	Iwamura/Oh does not explicitly disclose determining a normalized radio map for the mobile communication system based on the information related to the normalized measurement result; and determining a quality of service, QoS, prediction based on the normalized radio map.
	In an analogous art, Lund discloses determining a normalized radio map for the mobile communication system based on the information related to the normalized measurement result; and determining a quality of service, QoS, prediction based on the normalized radio map (para 0187 and 0189; 0190; determining radio map and predicting channel quality). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwamura/Oh’s device by adding Lund’s disclosure in order to improve the quality of a communication system.
	Regarding claim 9, Iwamura/Oh does not explicitly disclose wherein the normalized radio map comprises information related to normalized radio channel qualities between different locations of UEs of the mobile communication system.
	In an analogous art, Lund disclose wherein the normalized radio map comprises information related to normalized radio channel qualities between different locations of UEs of the mobile communication system (para 0187; it’s obvious that map can have information about different locations). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwamura/Oh’s device  by adding Lund’s disclosure in order to improve the quality of a communication system.
	Regarding claim 10, Iwamura/Oh/Lund disclsoes wherein the QoS prediction comprises predicted QoS for direct UE- to-UE services (Lund para; 0190).
	Regarding claim 11, Iwamura/Oh/Lund discloses wherein the determining of the QoS prediction comprises considering an influence of processing components of the UEs for which the QoS is predicted (Lund; para 0189 and 0190).
	Regarding claim 13, Iwamura/Oh/Lund discloses the method of claim 8.
Iwamura/Oh does not explicitly disclose that the apparatus comprises one or more interfaces configured to communicate in the mobile communication system; and a control module configured to control the one or more interfaces, wherein the control module is further configured to perform the method steps.
	In an analogous art, Lund discloses that the apparatus comprises one or more interfaces configured to communicate in the mobile communication system; and a control module configured to control the one or more interfaces, wherein the control module is further configured to perform the method steps (para 0042). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwamura/Oh’s device by adding Lund’s disclosure in order to physically implement the method steps.
	Regarding claim 14, Iwamura/Oh/Lund discloses a vehicle comprising the apparatus of claim 13 (Its’s obvious that UE can be in a vehicle).
Regarding claim 16, Iwamura/Oh/Lund discloses the method of claim 8.
Iwamura does not explicitly disclose a non-transitory computer readable storage medium storing instructions which, when executed by a computer, processor, or programmable hardware component, cause the computer to implement the method steps of claim 1.
In an analogous art, Lund discloses a non-transitory computer readable storage medium storing instructions which, when executed by a computer, processor, or programmable hardware component, cause the computer to implement the method steps of claim 8 (para 0096).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwamura’s device  by adding Lund’s disclosure in order to physically implement the method steps.

6.         Claims  12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura in view of Oh and further in view of Zhou et al. (US 2014/0254400, hereinafter Zhou).
	Regarding claim 12, Iwamura discloses an apparatus for user equipment, UE (para 0021), in a mobile communication system, performing method steps including measuring a radio channel quality based on a signal transmitted by a communication partner in the mobile communication system (para 0058; fig. 2; The CQI measuring unit of mobile device determines channel quality based on a signal received from the base station ); determining information related to a normalized measurement result based on the measured radio channel quality (para 0059- 0060; fig. 2; normalized CQI calculation unit calculates the mean value and CQIs and normalizes the measured CQI) and transmitting the information related to the normalized measurement result to a network component of the mobile communication system (para 0063; sending the information to the base station).
Iwamura does not explicitly disclose wherein the information related to the normalized measurement result represents the radio channel quality with reduced influence of processing components of the UE.
	In an analogous art, Oh discloses wherein the information related to the normalized measurement result represents the radio channel quality with reduced influence of processing components of the UE (para 0052; 0054-0055; and 0056; channel condition is a quality factor for determining the channel  characteristics wherein the channel condition may be a frequency band. The measurement of channel condition is related to channel and will have reduced influence of processing components of the UE). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwamura’s device by adding Oh’s disclosure in order to improve the quality of a communication system.
	Iwamura does not explicitly disclose that the apparatus comprises one or more interfaces configured to communicate in the mobile communication system; and a control module configured to control the one or more interfaces, wherein the control module is further configured to perform the method steps.
	In an analogous art, Zhou discloses that the apparatus comprises one or more interfaces configured to communicate in the mobile communication system (para 0082); and a control module configured to control the one or more interfaces, wherein the control module is further configured to perform the method steps (para 0082). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwamura’s device  by adding Zhou’s disclosure in order to physically implement the method steps.
Regarding claim 15, Iwamura/Oh/Zhou discloses the method of claim 1.
Iwamura does not explicitly disclose a non-transitory computer readable storage medium storing instructions which, when executed by a computer, processor, or programmable hardware component, cause the computer to implement the method steps of claim 1.
In an analogous art, Zhou discloses a non-transitory computer readable storage medium storing instructions which, when executed by a computer, processor, or programmable hardware component, cause the computer to implement the method steps of claim 1 (para 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwamura’s device  by adding Zhou’s disclosure in order to physically implement the method steps.
           

Conclusion                                        
7.	 Applicant’s arguments regarding prior art rejection have been considered, however they are not persuasive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102. The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462